Conley Byrd, Justice. The only point raised in this appeaJ from the trial court’s denial of appellant Rudolph Cunningham’s post conviction relief is the assertion that he was denied a' fair trial because the deputy prosecuting attorney threatened one of the State’s witnesses with perjury if she did not tell the truth. The witness, a relative of petitioner, testified that though the threat was made, she only told the truth and nothing but the truth. We find no merit in the contention. Affirmed. Fogleman, J., not participating.